Citation Nr: 1209450	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  06-21 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hyperthyroidism.

2.  Entitlement to an initial compensable evaluation for mechanical low back pain.

3.  Entitlement to an initial compensable evaluation for protein C and protein S deficiency, on anticoagulation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to August 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part, established service connection for hyperthyroidism, mechanical low back pain, and protein C and protein S deficiency.  Noncompensable (zero percent) ratings were assigned for all of these disabilities, effective from August 1, 2003.  The Veteran appealed, contending that compensable ratings were warranted.  She did not disagree with the effective date assigned for the establishment of service connection.

The Board notes that the Veteran initially requested a hearing in conjunction with this case, and that such a hearing was scheduled for December 2007.  However, the Veteran failed to report for this hearing.  Therefore, her hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

This case was previously before the Board in August 2010, at which time it was remanded for further evidentiary development to include new VA medical examination to evaluate the current nature and severity of the service-connected disabilities that are the focus of this appeal.  As detailed below, the Board finds that the remand directives and overall development has been completed to the extent permitted by the cooperation of the Veteran.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

As an additional matter, the  Board previously determined in August 2010 that the issue of entitlement to special monthly compensation (SMC) for loss of use of creative organ had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Nothing in the documents assembled for the Board's review since that remand indicates the issue has since been adjudicated below.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed to the extent permitted by the cooperation of the Veteran.

2.  The record does not reflect that the Veteran's hyperthyroidism is manifested by tachycardia, and tremor, nor does it require continuous medication for control.

3.  The Veteran's service-connected mechanical back pain is not manifested by intervertebral disc syndrome; incapacitating episodes as defined by VA regulations having a total duration of at least one week but less than 2 weeks during the past 12 months; slight limitation of motion; limitation of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; nor muscle spasm, guarding.

4.  The Veteran's service-connected mechanical back strain is manifested by pain and localized tenderness not resulting in abnormal gait or abnormal spinal contour.

5.  The record does not reflect the Veteran's protein C and protein S deficiency, on anticoagulation is manifested by current functional impairment, to include intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking; i.e., the condition is asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the Veteran's service-connected hyperthyroidism are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326, 3.655, 4.1, 4.2, 4.10, 4.31, 4.119, Diagnostic Code 7900 (2011).

2.  The criteria for a compensable rating of no more than 10 percent for the Veteran's service-connected mechanical low back pain are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.655, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, and 5295 (2002).

3.  The criteria for a compensable rating for the Veteran's service-connected protein C and protein S deficiency, on anticoagulation, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326, 3.655, 4.1, 4.2, 4.10, 4.31,4.104, Diagnostic Code 7121 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran's current appellate claims are from a disagreement with the initial ratings assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, additional notice was not required once service connection was granted.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Nevertheless, the Board notes that the appellant was provided with notice of how VA assigns disability ratings and effective dates by way of a letter dated in March 2006.  

In addition, the Board finds that the duty to assist has been satisfied to the extent permitted by the cooperation of the Veteran.  Various medical records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of her claims, and nothing indicates she has identified the existence of any relevant evidence that has not been obtained or requested.  Moreover, she was accorded a VA general medical examination in May 2003 and the resulting report included findings as to the service-connected hyperthyroidism, mechanical low back pain, and protein C and S deficiency.  The Veteran's representative asserted in written argument dated in June 2010 that the examination was insufficient because the examiner completed the Veteran's military discharge examination as well as the VA examination.  In so doing, the representative asserts that a military signature block was not used and therefore compliance with AR 40-48 chapter 3 needs to be established.  It was requested that documentation of the examiner's credentialing pursuant to para. 3-1 be established and an examination copy bearing the physician's signature as required by para. 3-2 be accomplished.  The representative was also concerned that the Veteran may not have been advised of the conflict of interest and it was questioned whether she was advised that everything she said in the examination was also being said to the VA.  The Board finds, however, that the Veteran was advised by way of a February 2003 letter that she would be scheduled for a VA pre-discharge examination.  In addition, the VA examination report indicates that it was completed by a VA examiner, a physician's assistant.  The representative has not shown that the examiner is not competent or qualified to perform VA general medical examinations.  Accordingly, the Board finds that this examination is adequate for resolution of this case under VA criteria and the Board need not consider whether the examination was in compliance with military criteria.

The Board reiterates that this case was remanded in August 2010 for the Veteran to be accorded new VA medical examinations of these service-connected disabilities.  Such examinations were scheduled for September 2010 according to a Compensation and Pension Examination report printed in October 2010.  However, the Veteran failed to report for these examinations, and no good cause has been shown for this failure.  See Kyhn v. Shinseki, 24 Vet. App. 228 (2011) (documentation indicating that VA procedure has been followed entitles VA to the presumption of regularity).  The address used by the Veterans Health Administration is the same as that known to the RO.  See SHARE printout dated in September 2010.  Moreover, the December 2011 supplemental statement of the case informed her that an examination had been scheduled for her and that she had not reported.  She did not respond.  

Pursuant to 38 C.F.R. § 3.326(a), individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Nevertheless, as the Veteran has appeared for an examination in the past, the Board will adjudicate the case based upon the evidence of record.

The Board also requested as part of the remand that additional VA records dating from October 2005 be associated with the record.  This was accomplished on remand.  

In view of the foregoing, the Board finds that the duty to assist has been satisfied to the extent permitted by the cooperation of the Veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not a "one-way street."  If the veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.).  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Analysis - Hyperthyroidism

Diagnostic Code 7900 provides ratings for hyperthyroidism.  Hyperthyroidism with tachycardia, which may be intermittent, and tremor, or; continuous medication required for control, is rated 10 percent disabling.  Hyperthyroidism with tachycardia, tremor, and increased pulse pressure or blood pressure is rated 30 percent disabling.  Hyperthyroidism with emotional instability, tachycardia, fatigability, and increased pulse pressure or blood pressure is rated 60 percent disabling.  Hyperthyroidism with thyroid enlargement, tachycardia (more than 100 beats per minute), eye involvement, muscular weakness, loss of weight, and sympathetic nervous system, cardiovascular, or gastrointestinal symptoms, is rated 100 percent disabling.  38 C.F.R. § 4.119.

Note (1) to Diagnostic Code 7900 provides that, if disease of the heart is the predominant finding, the hyperthyroidism should be rated as hyperthyroid heart disease (Diagnostic Code 7008) if doing so would result in a higher rating than using the criteria above (Diagnostic Code 7900).  Note (2) provides that, if ophthalmopathy is the sole finding, rate as impairment of field vision (Diagnostic Code 6080); diplopia (Diagnostic Code 6090); or impairment of central visual acuity (Diagnostic Codes 6061-6079).

The veteran reported in April 2004 that she had occasional tremors.  

However, the record does not reflect that the Veteran's hyperthyroidism is manifested by tachycardia nor does it require continuous medication for control.  The May 2003 VA general medical examination noted that the Veteran had mild thyroid prominence and a history of hyperthyroidism.  However, it was also noted that it was without treatment at present.  The Veteran reported that prior to her treatment, she had lost weight, but with the use of polythioracil, she was anxious and irritated all the time.  She reported fatigue during and after treatment of her thyroid condition and frequent bowel movements.  She denied increased blood pressure.  VA treatment records dated in August 2010 noted that she was taking no medications.  Nothing in the records on file indicates that the disability is manifested by tachycardia.  Although the Veteran competently, credibly and probatively asserts that she has tremors, the evidence as a whole does not show that she also experiences tachycardia or that continuous medication is required for control.  In addition, increased pulse pressure or blood pressure has not been shown and accordingly the criteria for a 30 percent evaluation are not met.  In September 2005, blood pressure was 98/56 and in August 2010, it was 108/81.  Moreover, emotional instability, tachycardia, fatigability and increased pulse pressure or blood pressure are not shown, such that a 60 percent evaluation would be warranted.  Finally, thyroid enlargement, tachycardia, eye involvement, muscle weakness, loss of weight and sympathetic nervous system, cardiovascular, or gastrointestinal symptoms are not shown such that a total rating would be warranted.  Tachycardia, eye involvement and muscle weakness are not shown by the evidence.  Her strength was routinely assessed as normal.  Furthermore, although her thyroid was noted to be mildly prominent, it has not been assessed as enlarged since the effective date of service connection.  Moreover, although the Veteran reported weight loss before she was treated, VA medical records show that she gained 20 pounds between August 2004 and January 2005.  Although she reports gastrointestinal symptoms, this alone is insufficient to warrant a total rating.   

In view of the foregoing, the Board finds that the Veteran is not entitled to a compensable rating under the criteria of Diagnostic Code 7900.

Analysis - Mechanical Low Back Pain

The criteria for evaluating disabilities of the back were substantially revised during the pendency of this appeal, necessitating somewhat extended explanation and analysis.  For example, the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 for evaluating intervertebral disc syndrome were amended, effective September 23, 2002.  See 67 Fed. Reg. 54,345 -54,349 (August 22, 2002).  The newly enacted provisions of this section, which are applicable in this case, allow for intervertebral disc syndrome (preoperatively or postoperatively) to be evaluated based either on the total duration of incapacitating episodes over the past 12 months or by combining (under 38 C.F.R. § 4.25 ) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. In addition, effective September 26, 2003, further changes have been made to the remaining criteria for evaluating spine disorders.  See 68 Fed. Reg. 51,454 -51,458 (August 27, 2003).  These revisions consist of a new rating formula encompassing such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Additionally, associated neurological abnormalities (e.g., bowel or bladder impairment) are evaluated separately.  These changes are listed under Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now embodying the recently revised provisions of the former Diagnostic Code 5293 (for intervertebral disc syndrome). 

In a precedent opinion of the VA Office of the General Counsel, it was held that, when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, the Board must determine whether the intervening change is more favorable to the veteran, and, if the amendment is more favorable, apply that provision to rate the disability for periods from and after the effective date of the regulatory change.  In addition, the Board must apply the prior regulation to rate the veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-2000. 

Prior to September 26, 2003, back disabilities involving limitation of motion and strain were evaluated pursuant to the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5192 and 5295. 

Former Diagnostic Code 5292 provides for the evaluation of limitation of motion of the lumbar spine.  When the limitation of motion of the lumbar spine is slight, a 10 percent rating is provided.  When the limitation of motion is moderate, a 20 percent rating is provided.  When the limitation of motion is severe, a rating of 40 percent is warranted.  38 C.F.R. § 4.71a (2002).

Former Diagnostic Code 5295 provides for the evaluation of lumbosacral strain. With characteristic pain on motion, a rating of 10 percent is provided.  With muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position, a rating of 20 percent is provided.  When severe with listing of the whole spine to opposite side, positive Goldthwait's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion, a rating of 40 percent is provided.  38 C.F.R. 
§ 4.71a (2002). 

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the "new" criteria) changed the Diagnostic Codes for spine disorders to 5235 to 5243, and spine disorders are now rated under the General Rating Formula for Diseases and Injuries of the Spine. 

The amended rating criteria now define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454  (Aug. 27, 2003). 

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5), as added by 68 Fed. Reg. 51,454  (Aug. 27, 2003). 

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003). 

Former Diagnostic Code 5293 provides for evaluation of intervertebral disc syndrome.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  The maximum evaluation available under Diagnostic Code 5293 is 60 percent.  38 C.F.R. § 4.71a (2002). 

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a , Intervertebral Disc Syndrome, Note (1); see also 69 Fed. Reg. 32, 449  (June 10, 2004). 

Initially, the Board notes that the evidence of record does not reflect that the Veteran's mechanical low back pain is manifested by competent medical findings of intervertebral disc syndrome.  X-ray taken at the time of the May 2003 VA general medical examination was normal.  Moreover, in diagnosing mechanical low back pain, the examiner stated that there was insufficient clinical evidence at present to warrant a diagnosis of any acute or chronic disorder or residuals thereof.  While the Veteran asserts that she may have been misdiagnosed, there is no indication in the record that she is competent to provide a diagnosis for her back disability.  As a lay person, she is capable of reporting observed symptoms but not a diagnosis of intervertebral disc syndrome.  Nothing else in the record otherwise supports such a finding.  Therefore, the provisions of former Diagnostic Codes 5293 are not for consideration in the instant case.  Inasmuch as the evidence does not show intervertebral disc syndrome, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not for consideration either.  Even if it were, the record does not show the Veteran has experienced incapacitating episodes as defined by VA regulations having a total duration of at least one week but less than 2 weeks during the past 12 months.  Id.

Despite the foregoing, the Board cannot ignore the Veteran's own contentions that her service-connected disability is manifested by pain.  Moreover, the May 2003 VA general medical examination did find that the Veteran had left paravertebral tenderness to palpation only.  As such, she more nearly approximates than not the criteria for a 10 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  It is also noted that she reported flare ups and that she could not function when flare ups occurred.  Resolving all doubt in her favor this more nearly approximates slight limitation of motion due to, in essence, limited ability to move when she has a flare-up.  Reasonable doubt has been resolved in her favor.  See 38 C.F.R. §§ 3.102, 4.3, 4.7.  

The Board finds, however, that the Veteran's service-connected mechanical back pain is not manifested by moderate limitation of motion, limitation of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; nor muscle spasm, guarding.  For example, the May 2003 VA general medical examination found the Veteran had full range of motion of the lumbar spine with no pain.  Nothing else in the record documents limitation of motion so as to warrant a 20 percent or higher rating on this basis under either former Diagnostic Code 5292 or the current General Rating Formula for Diseases and Injuries of the Spine.  The Veteran's reports of additional limitation of function on flare-ups were considered competent, credible and probative and support the 10 percent evaluation that was assigned above.  See DeLuca v. Brown. A higher rating is not warranted, however, as upon examination she did not have any limitation of motion, painful or otherwise.    

Further, her spine was straight without any postural abnormality or fixed deformity.  No spasm was noted, and her musculature was normal.  While the Veteran did report having spasms, and such reports are considered competent, credible and probative, an abnormal gait or spinal contour is not shown.  The Board also reiterates that X-ray was normal.  Moreover, muscle spasm on extreme forward bending, unilateral loss of lateral spine motion is not shown by the evidence such that a higher rating would be warranted under Diagnostic Code 5295.  Nor is severe disability with listing of the whole spine to the opposite side, positive Goldthwait's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritis changes, narrowing or irregularity of the joint space of some of the above with abnormal mobility on forced motion shown.  Nor could any of the additional factors be addressed as the Veteran did not report for the examination that was scheduled for her.  

The veteran asserted that she had pain radiating down both legs and numbness and tingling in the feet.  See notice of disagreement received in May 2004.  Upon VA examination, the neurologic findings were normal.  In November 2003, motor strength was assessed as normal.  In August 2004, a VA medical record indicates that her spine, legs, feet and joints are normal.  In addition, there was normal motor, sensory, and deep tendon reflexes to the extremities.  Motor strength was normal in August 2010.  Accordingly, there is no objective neurologic abnormality shown.  See 38 C.F.R. § 4.71a, Note 1.  While she is competent to report symptoms, she is not competent as a lay person to report that she has neurologic abnormality associated with the service-connected spine disability.  Nor could the Veteran be assessed for intervertebral disc syndrome and any associated neurologic abnormalities as she did not report for the examination that was scheduled for her.

The Board finds in sum that nothing in the record warrants a rating in excess of 10 percent for the service-connected mechanical low back pain.  As detailed above, she does not have evidence of intervertebral disc syndrome to even evaluate the disability on that basis.  Moreover, she does not have symptomatology that would warrant a 20 percent rating under either former Diagnostic Codes 5293 or 5295, nor evidence of moderate limitation of motion under former Diagnostic Code 5292.  The Board also notes that there is no evidence of limitation of motion or muscle spasm resulting in an abnormal gait or spinal contour to warrant a rating in excess of 10 percent under the General Rating Formula for Disease and Injuries of the Spine.

For these reasons, the Board finds that the Veteran is entitled to a compensable rating of no more than 10 percent for her service-connected mechanical low back pain.


Analysis - Protein S and C Deficiency

The Veteran's service-connected protein S and C deficiency is evaluated pursuant to the criteria found at 38 C.F.R. § 4.104 , Diagnostic Codes 7121.  Her specific diagnoses are not listed in the Rating Schedule.  Therefore, the VA determined that the most closely analogous Diagnostic Code is 7121, for post-phlebetic syndrome of any etiology.  

Under Diagnostic Code 7121, a 0 (zero) percent rating is assigned for post-phlebitic syndrome of any etiology.  A 10 percent rating is assigned for intermittent edema of an extremity or aching and fatigue in a leg after prolonged standing or walking with symptoms relieved by elevation or compression hosiery.  A 20 percent rating for persistent edema, incompletely relieved by elevation of the extremity with or without beginning stasis pigmentation or eczema; a 40 percent rating for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; a 60 percent rating for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; and a 100 percent rating for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104.

The Veteran asserts that she has some leg swelling, pressure and a feeling of bubbling on the inside.  See May 2004 notice of disagreement.

In this case, the record does not reflect the Veteran's protein C and protein S deficiency, on anticoagulation is manifested by current functional impairment, to include intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking.  In September 2005, the Veteran's complaint of intermittent leg pain was noted, however, a Doppler was negative.  Also, there was no history of clots.  The examiner found no hematomas, bruising, petechiae, evidence of venous clots, lymphadenopathy or hepatosplenomegaly.  In August 2010, the veteran did not report any symptoms with respect to the lower extremities.  Moreover, no such impairment was demonstrated on the May 2003 VA general medical examination, or in the treatment records on file.  In short, the disability appears to be asymptomatic.  Upon evaluation by VA in April 2004, January 2005, September 2005, and August 2010, edema was not found.  Moreover, treatment records dated in October 2005 found that her protein C and S activity were normal, and that she did not have protein C or S deficiency.  Nothing in the subsequent records reflect she has been treated for such deficiency.  Further, records dated in August 2010 noted that she had no active problems on record.  

While the Veteran reported having intermittent leg pain with some swelling, and she is competent to do so, she is not competent to associate the symptom with the service-connected disability.  In April 2004, a VA medical record notes that she may have possible antifosfolipid Ab syndrome vs protein C and S deficiency.  The Veteran reported to VA a month later that she had swelling in her legs.  She has also asserted that she may have been misdiagnosed.  To the extent that additional information could have been obtained from another VA examination, to include whether she has a service-connected disability that is manifested by edema of the legs, it is again noted that the Veteran did not report for that examination.  In addition, persistent edema, stasis pigmentation, eczema, subcutaneous induration, persistent ulceration and massive board-like edema with constant pain at rest are not shown such that the criteria for ratings of 20 percent, 40 percent, 60 percent, and 100 percent are not met.  

In view of the foregoing, the Board finds that the Veteran is not entitled to a compensable rating under the provisions of Diagnostic Code 7121.

Other Considerations

In evaluating the aforementioned service-connected disabilities, the Board notes that it took into consideration the applicability of "staged" rating(s) pursuant to the holdings of Fenderson, supra, and Hart, supra.  However, the available evidence shows that the symptomatology of the service-connected hyperthyroidism, mechanical low back pain, and protein C and S deficiency were stable throughout the pendency of this case.  In other words, there were no distinctive period(s) where the Veteran met or nearly approximated the criteria for rating(s) in excess of those the Board has already determined are warranted for these disabilities.

The Board notes that the regulations provide that in exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Court has held that the question of an extraschedular rating is a component of a veteran's claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.

Here, the evidence does not show an exceptional or unusual disability picture.  The rating criteria contemplate the symptoms as was discussed above.  To the extent that additional information could have been obtained from additional examinations, the Veteran did not report for that examination.  Referral for consideration of the assignment of an extraschedular rating is therefore not warranted.  

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, nothing in the record indicates the Veteran is unemployable due solely to her service-connected hyperthyroidism, mechanical low back pain, and/or protein C and S deficiency, nor has she contended otherwise.  Therefore, this case does not warrant consideration of a TDIU.


ORDER

An initial compensable evaluation for hyperthyroidism is denied.

An initial compensable evaluation of no more than 10 percent for mechanical low back pain is granted, subject to the law and regulations governing the payment of monetary benefits.

An initial compensable evaluation for protein C and protein S deficiency, on anticoagulation, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


